DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 11/22/2019 and 11/27/2020 have been 
entered. The preliminary amendment filed on 11/22/2019 has been entered. Claims 1-9 are 
presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 and 8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Chan et al. (Chan et al. – 2020/0233508; herein after referred to as “Chan”).
Regarding claims 1 and 8, Chan discloses a structure including a mesh-like transparent 
conductor, the structure comprising: 
 	a substrate composed of an electrical insulating material transmitting visible light (Chan; par. 0025, 0031, 0043 – transparent dielectric substrate having optical transmittance, mesh like configuration, sensing film 10, the dielectric substrate having dielectric constant ranging from 1.1-10 while the functional substrate is capable producing electrical signal under external triggering including change in light, force, pressure, temperature, electricity, and magnetic field); 
a surface section provided on one face of the substrate, the surface section being made of a formed in a mesh form and having a thickness that hardly transmits visible light, [[and ]]the surface section having a predetermined shape (Chan; par. 0025, 0031, 0043 – transparent dielectric substrate having optical transmittance, mesh like configuration, sensing film 10, the dielectric substrate having dielectric constant ranging from 1.1-10 while the functional substrate is capable producing electrical signal under external triggering including change in light, force, pressure, temperature, electricity, and magnetic field; 0042 – substrate 100, first surface 102, second surface 104, second conductive network 120, second conductive network 140); and 
a bordering section provided on the one face of the substrate, the bordering section being made of a conductive material and configured to border, along at least a part of edges of the surface section, tips of protrusions occurring on the edges of the surface section
Regarding claim 2, Chan discloses the structure including the mesh-like transparent conductor according to claim 1, wherein the bordering section is provided near an area with a highest electric field (Chan; par. 0025, 0031, 0043 – transparent dielectric substrate having optical transmittance, mesh like configuration, sensing film 10, the dielectric substrate having dielectric constant ranging from 1.1-10 while the functional substrate is capable producing electrical signal under external triggering including change in light, force, pressure, temperature, electricity, and magnetic field; claim 8, 0042 – substrate 100, first surface 102, second surface 104, second conductive network 120, second conductive network 140, dielectric substrate with a protrusion height from 0.1 micron to 10 microns, the bordering section is considered as the mesh like structure formed by the first conductive network 120 and second conductive network 140 as shown in Figure 1).
Regarding claim 3, Chan discloses the structure including the mesh-like transparent conductor according to claim 1, wherein the bordering section is provided so as to surround the edges of the surface section (Chan; par. 0025, 0031, 0043 – transparent dielectric substrate having optical transmittance, mesh like configuration, sensing film 10, the dielectric substrate having dielectric constant ranging from 1.1-10 while the functional substrate is capable .

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. an antenna structure as recited in claim 4 comprising: 
a substrate made of an electrical insulating material transmitting visible light; and 
an antenna element provided on one face of the substrate, the antenna element being configured to transmit and receive radio waves, wherein the antenna element includes: 
a surface section made of a formed in a mesh form and having a thickness that hardly transmits visible light, [[and ]]the surface section having a predetermined shape; and 
a bordering section made of a conductive material and configured to border, along at least a part of edges of the surface section: 
tips of protrusions occurring on the edges of the surface section

ii. a radio wave shielding structure as recited in claim 6 comprising: 
an electrical insulating substrate transmitting visible light; and 
a radio wave shielding part provided on one face of the substrate and configured to prevent transmission of at least radio waves of a predetermined frequency band, wherein the radio wave shielding part includes: 
a surface section made of a formed in a mesh form and having a thickness that hardly transmits visible light; and 
a bordering section made of a conductive material and configured to border, along at least a part of edges of the surface section, tips of protrusions occurring on the edges of the surface section

 	iii. the touch panel according to claim 8, wherein the bordering section is provided at portions of the first electrode and the second electrode that are near an external antenna structure configured to transmit and receive radio waves of multiple frequencies (claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887